DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 01/23/2020.  In virtue of the communication:
Claims 1-32 are pending in the instant application.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 04/30/2020, 01/05/2021, 04/09/2021, 05/26/2021, 06/29/2021 and 09/24/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:
In claim 18, line 1, “of claim 1” should be changed to “of claim 17” (because “an optical pulse” is previously recited in claim 17).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 12, 14, 15, 20, 22, 25-32, 54-56 and 58-65 of U.S. Patent 10,605,730 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8, 9, 12, 14, 15, 20, 22, 25-32, 54-56 and 58-65 of U.S. Patent ‘730 include the limitations that recited in claims 1-32 of the instant application, which are indicated as below:

Instant application
Patent 10,605,730 B2
1. A pulsed optical source comprising:
     a semiconductor diode configured to emit light; and
     a driving circuit that includes a transistor coupled to a terminal of the semiconductor diode, wherein the driving circuit is configured to receive a unipolar pulse and apply a bipolar electrical pulse to the semiconductor diode responsive to receiving the unipolar pulse.
17. The pulsed optical source of claim 1, wherein an optical pulse having a full-width-half maximum duration between 50 ps and 500 ps is emitted from the semiconductor diode responsive to application of the bipolar electrical pulse.
1. A pulsed optical source comprising:
     a semiconductor diode configured to emit light; and
     a driving circuit that includes a transistor coupled to a terminal of the semiconductor diode, wherein the driving circuit is configured to receive a unipolar pulse and apply a bipolar electrical pulse to the semiconductor diode responsive to receiving the unipolar pulse,
     wherein an optical pulse having a full-width-half maximum duration between 50 ps and 500 ps is emitted from the semiconductor diode responsive to application of the bipolar electrical pulse.
2. The pulsed optical source of claim 1, wherein the bipolar electrical pulse comprises a first pulse having a first magnitude and first polarity that is followed by a second pulse of opposite polarity having a second magnitude different from the first magnitude.
2. The pulsed optical source of claim 1, wherein the bipolar electrical pulse comprises a first pulse having a first magnitude and first polarity that is followed by a second pulse of opposite polarity having a second magnitude different from the first magnitude.
3. The pulsed optical source of claim 2, wherein the second magnitude is between 25% and 90% of the first magnitude.
3. The pulsed optical source of claim 2, wherein the second magnitude is between 25% and 90% of the first magnitude.
4. The pulsed optical source of claim 1, further comprising multiple wire bonds connected to a terminal of the semiconductor diode.
4. The pulsed optical source of claim 1, further comprising multiple wire bonds connected to a terminal of the semiconductor diode.
5. The pulsed optical source of claim 1, further comprising a pulse generator coupled to the driving circuit and configured to form the unipolar pulse and output the unipolar pulse to the driving circuit.
5. The pulsed optical source of claim 1, further comprising a pulse generator coupled to the driving circuit and configured to form the unipolar pulse and output the unipolar pulse to the driving circuit.
6. The pulsed optical source of claim 5, wherein a pulse length of the unipolar pulse is between 50 ps and 500 ps.
8. The pulsed optical source of claim 5, wherein a pulse length of the unipolar pulse is between 50 ps and 500 ps.
7. The pulsed optical source of claim 5, wherein the pulse generator comprises a first logic gate that forms the unipolar pulse from two differential clock signals.
9. The pulsed optical source of claim 5, wherein the pulse generator comprises a first logic gate that forms the unipolar pulse from two differential clock signals.
8. The pulsed optical source of claim 7, wherein the pulse generator further comprises an adjustable delay element configured to vary a pulse length of the unipolar pulse in increments between 1 ps and 5 ps.
12. The pulsed optical source of claim 9, wherein the pulse generator further comprises an adjustable delay element configured to vary a pulse length of the unipolar pulse in increments between 1 ps and 5 ps.
9. The pulsed optical source of claim 7, wherein the transistor has current-carrying terminals connected between a cathode of the semiconductor diode and a reference potential 

10. The pulsed optical source of claim 9, further comprising a capacitor connected between the gate terminal of the transistor and an output from the first logic gate.
26. The pulsed optical source of claim 25, further comprising a capacitor connected between the gate terminal of the transistor and an output from the first logic gate.
11. The pulsed optical source of claim 9, wherein the transistor comprises a high-electron-mobility field-effect transistor.
27. The pulsed optical source of claim 25, wherein the transistor comprises a high-electron-mobility field-effect transistor.
12. The pulsed optical source of claim 9, wherein the transistor is configured to switch up to 4 amps through the semiconductor diode for a duration between 50 ps and 2 ns.
28. The pulsed optical source of claim 25, wherein the transistor is configured to switch up to 4 amps through the semiconductor diode for a duration between 50 ps and 2 ns.
13. The pulsed optical source of claim 9, further comprising a second logic gate connected in parallel with the first logic gate and arranged to form a second unipolar pulse from the two differential clock signals, wherein an output from the second logic gate is coupled to the gate terminal of the transistor.
29. The pulsed optical source of claim 25, further comprising a second logic gate connected in parallel with the first logic gate and arranged to form a second unipolar pulse from the two differential clock signals, wherein an output from the second logic gate is coupled to the gate terminal of the transistor.
14. The pulsed optical source of claim 9, wherein a drain terminal of the transistor connects directly to a cathode of the semiconductor diode.
30. The pulsed optical source of claim 25, wherein a drain terminal of the transistor connects directly to a cathode of the semiconductor diode.
15. The pulsed optical source of claim 14, further comprising a first capacitor and resistor connected in parallel to the drain terminal.
31. The pulsed optical source of claim 30, further comprising a first capacitor and resistor connected in parallel to the drain terminal.
16. The pulsed optical source of claim 14, further comprising a second capacitor 

18. The pulsed optical source of claim 1, wherein the optical pulse has a characteristic wavelength selected from the following group: 270 nm, 280 nm, 325 nm, 340 nm, 370 nm, 380 nm, 400 nm, 405 nm, 410 nm, 450 nm, 465 nm, 470 nm, 490 nm, 515 nm, 640 nm, 665 nm, 808 nm, and 980 nm.
14. The pulsed optical source of claim 1, wherein the optical pulse has a characteristic wavelength selected from the following group: 270 nm, 280 nm, 325 nm, 340 nm, 370 nm, 380 nm, 400 nm, 405 nm, 410 nm, 450 nm, 465 nm, 470 nm, 490 nm, 515 nm, 640 nm, 665 nm, 808 nm, and 980 nm.
19. The pulsed optical source of claim 17, wherein a tail of the optical pulse remains below at least 20 dB from the peak of the pulse after 250 ps from the peak of the pulse.
15. The pulsed optical source of claim 1, wherein a tail of the optical pulse remains below at least 20 dB from the peak of the pulse after 250 ps from the peak of the pulse.
20. The pulsed optical source of claim 1, further comprising a saturable absorber arranged to receive an optical pulse from the semiconductor diode.
20. The pulsed optical source of claim 1, further comprising a saturable absorber arranged to receive an optical pulse from the semiconductor diode.
21. The pulsed optical source of claim 1, further comprising: a photodetector array having a plurality of pixels that are each configured to discriminate photon arrival times into at least two time bins during a single charge-accumulation interval; and an optical system arranged to form an image of an object, that is illuminated by the pulsed optical source, on the photodetector array.
22. The pulsed optical source of claim 1, further comprising: a photodetector array having a plurality of pixels that are each configured to discriminate photon arrival times into at least two time bins during a single charge-accumulation interval; and an optical system arranged to form an image of an object, that is illuminated by the pulsed optical source, on the photodetector array.
22. A fluorescent lifetime analysis system comprising:
     a driving circuit configured to apply a bipolar current pulse to a semiconductor 
     a photodetector configured to discriminate photon arrival times into at least two time bins during a single charge-accumulation interval of the photodetector.

     a semiconductor diode configured to emit light; a driving circuit configured to apply a 
     an optical system arranged to deliver the optical pulse to a sample; and
     a photodetector configured to discriminate photon arrival times into at least two time bins during a single charge-accumulation interval of the photodetector.
23. The system of claim 22, further comprising a pulse generator arranged to provide an electrical pulse to the current driving circuit, wherein the current driving circuit is configured to apply a bipolar pulse to the semiconductor diode responsive to receiving the electrical pulse.
55. The system of claim 54, further comprising a pulse generator arranged to provide an electrical pulse to the current driving circuit, wherein the current driving circuit is configured to apply a bipolar pulse to the semiconductor diode responsive to receiving the electrical pulse.
24. The system of claim 23, wherein the electrical pulse is a unipolar pulse having a duration between 50 ps and 2 ns.
56. The system of claim 55, wherein the electrical pulse is a unipolar pulse having a duration between 50 ps and 2 ns.
25. The system of claim 23, wherein the current driving circuit comprises a transistor having a gate terminal coupled to an output from the pulse generator and having current-carrying terminals connected between a terminal of the semiconductor diode and a reference potential.
63. The system of claim 55, wherein the current driving circuit comprises a transistor having a gate terminal coupled to an output from the pulse generator and having current-carrying terminals connected between a terminal of the semiconductor diode and a reference potential.
26. The system of claim 25, further comprising: a first resistor and first capacitor connected in parallel between an anode and a cathode of the semiconductor diode; and a second resistor and second capacitor 

27. The system of claim 22, further comprising multiple wire bonds connected to a terminal of the semiconductor diode.
58. The system of claim 54, further comprising multiple wire bonds connected to a terminal of the semiconductor diode.
28. The system of claim 22, wherein the optical pulse has a full-width-half-maximum duration between 50 ps and 500 ps.
59. The system of claim 54, wherein the optical pulse has a full-width-half-maximum duration between 50 ps and 500 ps.
29. The system of claim 22, wherein the optical pulse has a characteristic wavelength selected from the following group: 270 nm, 280 nm, 325 nm, 340 nm, 370 nm, 380 nm, 400 nm, 405 nm, 410 nm, 450 nm, 465 nm, 470 nm, 490 nm, 515 nm, 640 nm, 665 nm, 808 nm, and 980 nm.
60. The system of claim 54, wherein the optical pulse has a characteristic wavelength selected from the following group: 270 nm, 280 nm, 325 nm, 340 nm, 370 nm, 380 nm, 400 nm, 405 nm, 410 nm, 450 nm, 465 nm, 470 nm, 490 nm, 515 nm, 640 nm, 665 nm, 808 nm, and 980 nm.
30. The system of claim 22, further comprising an array of photodetectors in which the photodetector is located, the array of photodetectors configured to time-bin fluorescence from the sample during a single charge-accumulation interval for the optical pulse.
61. The system of claim 54, further comprising an array of photodetectors in which the photodetector is located, the array of photodetectors configured to time-bin fluorescence from the sample during a single charge-accumulation interval for the optical pulse.
31. The system of claim 30, further comprising imaging optics located between the sample and the photodetector array, wherein the imaging optics are arranged to form an image at the photodetector array of a region of the sample illuminated by the optical pulse.
62. The system of claim 61, further comprising imaging optics located between the sample and the photodetector array, wherein the imaging optics are arranged to form an image at the photodetector array of a region of the sample illuminated by the optical pulse.
32. The system of claim 31, wherein the image formed at the photodetector array is an image of a microscopic region of the sample.
65. The system of claim 62, wherein the image formed at the photodetector array is an image of a microscopic region of the sample.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dombrowski (U.S. Patent 4,295,226).
Regarding claim 1, Dombrowski discloses a pulsed optical source (Figs. 1-2) comprising:
a semiconductor diode (13) configured to emit light; and
a driving circuit (circuit in Fig. 1) that includes a transistor (16) coupled to a terminal of the semiconductor diode (Fig. 1), wherein the driving circuit is configured to receive a unipolar pulse (2-1, Fig. 2) and apply a bipolar electrical pulse (2-3,  Fig. 2) to the semiconductor diode responsive to receiving the unipolar pulse.
Regarding claim 2, Dombrowski discloses the pulsed optical source wherein the bipolar electrical pulse comprises a first pulse having a first magnitude (positive pulse of 2-3, Fig. 2) and first polarity that is followed by a second pulse of opposite polarity having a second magnitude (negative pulse of 2-3, Fig. 2) different from the first magnitude.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski.
Regarding claim 3, Dombrowski does not teach wherein the second magnitude is between 25 % and 90 % of the first magnitude.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the magnitude of the pulses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  One would have been motivated to arrange the magnitude of the pulses for the purpose of driving the laser diode in producing the optical pulse.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski as applied above, and further in view of Bergmann (U.S. Pub. 2004/0257140 A1).

However, as evidenced by Bergmann, providing the multiple wire bonds (20, 26 and 32, Fig. 1) connected to a terminal of the semiconductor diode (laser diode 36, Fig. 1) is well known in the art.
Therefore, it would have been obvious to one have skill in the art at the time of the invention was made to employ the device of Dombrowski with the connection as taught by Bergmann in order to control signal input to provide the driving current to the laser diode (Fig. 1, par [0029] of Bergmann).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski as applied above, and further in view of UEMURA (U.S. Pub. 2010/0021180 A1).
Regarding claim 5, Dombrowski discloses all of the limitations as claimed except the pulse generator coupled to the driving circuit and configured to form the unipolar pulse and output the unipolar pulse to the driving circuit.
However, as evidenced by UEMURA, providing the pulse generator (111, Fig. 4) coupled to the driving circuit (112a, 112b, Fig. 4) and configured to form the unipolar pulse and output the unipolar pulse to the driving circuit (Fig. 4) is well known in the art.
Therefore, it would have been obvious to one have skill in the art at the time of the invention was made to employ the device of Dombrowski with the pulse generator and the connection as taught by UEMURA in order to generate the optical pulses based on the providing of unipolar pulse signals from the pulse generator (Fig. 4 of UEMURA).

However, this limitation is not of the patentable merits since it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/device of Dombrowski/UEMURA with a pulse length of the unipolar pulse is between 50ps and 500ps for purpose of controlling the input of pulse signals and producing the optical pulse signals, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski as applied above, and further in view of Cho (U.S. Pub. 2006/0029110 A1).
Regarding claim 20, Dombrowski discloses all of the limitations as claimed except the saturable absorber arranged to receive an optical pulse from the semiconductor diode.
However, as evidenced by Cho, providing the saturable absorber (206, Fig. 2) arranged to receive an optical pulse from the semiconductor diode (Fig. 2) is well known in the art.
Therefore, it would have been obvious to one have skill in the art at the time of the invention was made to employ the device of Dombrowski with the saturable absorber as taught by Kim in order to provide the functionality of a cavity mirror in the optical pulse system.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571)272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844